 

Exhibit 10.2

 

AVANEX CORPORATION

 

SEVERANCE AGREEMENT AND RELEASE

 

This Severance Agreement and Release (“Agreement”) is made by and between Avanex
Corporation (the “Company”), and Paul Engle (“Executive”).

 

WHEREAS, Executive was employed by the Company as its President and Chief
Executive Officer;

 

WHEREAS, Executive has served as a member of the Company’s Board of Directors;

 

WHEREAS, Executive has resigned from all such positions, and

 

WHEREAS, the Executive agrees to release the Company from any claims arising
from or related to Executive’s service relationship;

 

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive (collectively referred to as “the Parties”) hereby agree as
follows:

 

1.    Termination of Employment and Board Membership.    Executive hereby
acknowledges resignation of his employment and his membership on the Company’s
Board of Directors effective upon the close of business on November 18, 2002
(the “Termination Date”).

 

2.    Payment of Salary.    Executive acknowledges and represents that the
Company has paid all salary, wages, accrued vacation and any and all other
benefits due to Executive as of the Termination Date.

 

3.    Consideration.    As consideration for Executive entering into this
Agreement, the Company agrees to provide Executive with the following benefits:

 

(a)     Salary; Lump-Sum Payment.    On the Effective Date, Executive shall be
paid a lump-sum payment of $41,732.20, less applicable withholding, equal to
Executive’s current base salary from November 19, 2002 through December 31,
2002. On January 10, 2003, Executive shall be paid a lump-sum payment of
$350,000, less applicable withholding, representing payment in full for any and
all amounts payable to Executive as cash compensation.

 

(b)    Stock Option Accelerated Vesting.    All of Executive’s outstanding
options to purchase common stock of the Company (the “Options”) shall, on the
Effective Date, have their vesting accelerated as to six (6) months of
additional vesting. To the extent not vested on the Effective Date, the Options
shall terminate and be without further force and effect. Following the
Termination Date, Executive shall have three months, as specified in his
individual option agreements, to exercise any vested options, after which such
Options shall, to the extent unexercised, be without further force and effect.

 

(c)    Restricted Stock.    Executive agrees that, as of the Effective Date, he
holds 540,683 shares (excluding the 221,816 shares suspended from the release
from the Forfeiture Option) of common stock of the Company that are subject to
forfeiture in the event that Executive’s continuous status as a service provider
to the Company terminates for any or no reason (the “Forfeiture Option”). As of
the Effective Date, the 221,816 shares of Common Stock scheduled to be released
from the Forfeiture Option from December 2001 through the Effective Date, as to
which the release of the Forfeiture Option has been suspended, shall immediately
be released from the Forfeiture Option. In addition, as of the date the Parties
sign the



--------------------------------------------------------------------------------

Agreement, the Company shall release from the Forfeiture Option 103,184 shares,
the number of shares that would have otherwise vested and been released from the
Forfeiture Option during the six months following the Termination Date. The
437,499 shares which remain subject to the Forfeiture Option immediately
following the Effective Date shall be forfeited by Executive and shall revert to
the Company in accordance with the applicable restricted stock award agreements.

 

(d)    Lump-Sum COBRA Payment.    A lump-sum payment equal to twelve months’
COBRA premiums at the rates in effect on the Termination Date, less applicable
withholding.

 

(e)    Outplacement Services.    Reasonable executive outplacement services for
a period of up to six months after the Effective Date.

 

(f)    Withholding Taxes.    Executive agrees that he shall pay to the Company,
within three business days of the Effective Date, an amount equal to the
Company’s required tax withholding obligations related to the release of shares
from the Forfeiture Option pursuant to Section 3(c) hereof, such amount to be
determined by the Company in its sole discretion.

 

4.    Release of Claims.    Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company. Executive, on behalf of himself and his respective heirs,
executors and assigns, hereby fully and forever releases the Company and its
officers, directors, employees, investors, shareholders, administrators,
predecessor and successor corporations, and assigns, of and from any claim,
duty, obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that any of them may
possess arising from any omissions, acts or facts that have occurred up until
and including the effective date of this Agreement including, without
limitation,

 

(a)    any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

 

(b)    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company;

 

(c)    any and all claims for wrongful discharge of employment; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; and
defamation;

 

(d)    any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, and the California Fair
Employment and Housing Act;

 

(e)    any and all claims arising out of any other laws or regulations relating
to employment or employment discrimination; and

 

(f)    any and all claims for attorneys’ fees and costs.

 

-2-



--------------------------------------------------------------------------------

 

The Company and Executive agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement.

 

The parties acknowledge that they have been advised by legal counsel and are
familiar with the provisions of California Civil Code Section 1542, which
provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

The parties, being aware of said Code Section, agree to expressly waive any
rights they may have thereunder, as well as under any other statute or common
law principles of similar effect.

 

5.    Acknowledgment of Waiver of Claims under ADEA.    Executive acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Executive agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Executive acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Executive was already entitled. Executive further acknowledges that he has been
advised by this writing that: (a) he should consult with an attorney prior to
executing this Agreement; (b) he has twenty-one (21) days within which to
consider this Agreement; (c) he has seven (7) days following the execution of
this Agreement by the Parties to revoke the Agreement; (d) this Agreement shall
not be effective until after the revocation period has expired; and (e) nothing
in this Agreement prevents or precludes Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties or costs from doing so, unless
specifically authorized by federal law.

 

6.    Return of Company Property.    Executive agrees to return all Company
property, including all computing equipment, to the Company upon the
effectiveness of this Agreement.

 

7.    Indemnification.    Executive shall be entitled to indemnification, in
accordance with the applicable provisions of the Company’s certificate of
incorporation and bylaws, against expense, liability and loss that Executive may
incur by reason of any action, suit or proceeding arising from or relating to
the performance of Executive’s duties as an officer or director of the Company
or any of its subsidiaries.

 

8.    Mutual Non-Disparagement.    The Company agrees that its executive
officers will refrain from any disparagement, criticism, defamation or slander
of Executive, or tortious interference with the contracts and relationships of
Executive. Executive agrees to refrain from any disparagement, criticism,
defamation or slander of the Company or its employees, or tortious interference
with the contracts and relationships of the Company.

 

9.    No Cooperation.    Executive agrees that he will not knowingly counsel or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company, unless under a subpoena or other court order to do
so. Executive agrees to immediately notify the Company upon receipt of any such
subpoena or court order, and to furnish, within three (3) business days of its
receipt, a copy of such subpoena or court order to the Company. If approached by
anyone for counsel or assistance in the presentation or prosecution of any

 

-3-



--------------------------------------------------------------------------------

disputes, differences, grievances, claims, charges, or complaints against the
Company, Executive shall state no more than that he cannot provide counsel or
assistance.

 

10.    Non-Solicitation.    In consideration for the severance benefits
Executive is to receive hereunder, Executive agrees that he will not, at any
time during the twelve months following the Termination Date, directly or
indirectly solicit any individuals to leave the Company’s employ for any reason
or interfere in any other manner with the employment relationships at the time
existing between the Company and its current or prospective employees.

 

11.    Non-Compete.    In consideration for the benefits Executive is to receive
hereunder, Executive agrees that he will not, at any time during the twelve (12)
months following the Termination Date, directly engage in (whether as an
employee, consultant, proprietor, partner, or otherwise), or have any ownership
interest in, or participate in the financing, operation, management or control
of, any person, firm, corporation or business that engages or participates
anywhere in the United States in providing goods and services similar to those
provided by the Company upon the date of Executive’s termination of employment.
Ownership of less than 3% of the outstanding voting stock of a public
corporation will not constitute a violation of this provision.

 

12.    Tax Consequences.    The Company makes no representations or warranties
with respect to the tax consequences of the payment of any sums or provision of
any benefits or accelerated vesting to Executive under the terms of this
Agreement. The Company will withhold sums from Executive’s compensation
hereunder sufficient to satisfy the Company’s withholding obligations. Executive
agrees and understands that he is responsible for payment, if any, of his
portion of the local, state and/or federal taxes on the sums paid hereunder by
the Company and any penalties or assessments thereon.

 

13.    No Admission of Liability.    No action taken by the Parties hereto, or
either of them, either previously or in connection with this Agreement shall be
deemed or construed to be (a) an admission of the truth or falsity of any claims
heretofore made or (b) an acknowledgment or admission by either party of any
fault or liability whatsoever to the other party or to any third party.

 

14.    Costs.    The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.

 

15.    Arbitration and Equitable Relief.

 

(a)    The Parties agree that, to the extent permitted by law, any dispute or
controversy arising out of, relating to, or in connection with this Agreement,
or the interpretation, validity, construction, performance, breach, or
termination thereof shall be settled by arbitration to be held in Alameda
County, California, in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association (the
“Rules”). The arbitrator may grant injunctions or other relief in such dispute
or controversy. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction.

 

(b)    The arbitrator shall apply California law to the merits of any dispute or
claim, without reference to rules of conflict of law. The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law. The parties hereto hereby expressly
consent to the personal jurisdiction of the state and federal courts located in
California for any action or proceeding

 

-4-



--------------------------------------------------------------------------------

arising from or relating to this Agreement and/or relating to any arbitration in
which the parties are participants.

 

(c)    The Company and Executive shall each pay one-half of the costs and
expenses of such arbitration, and each party shall pay its own attorneys’ fees
and expenses incurred in connection with such arbitration.

 

(d)    THE PARTIES HERETO HAVE READ AND UNDERSTAND SECTION 15, WHICH DISCUSSES
ARBITRATION. THE PARTIES HERETO UNDERSTAND THAT BY SIGNING THIS AGREEMENT, THEY
AGREE, TO THE EXTENT PERMITTED BY LAW, TO SUBMIT ANY FUTURE CLAIMS ARISING OUT
OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH, OR TERMINATION THEREOF TO BINDING
ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF THEIR
RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO
ALL ASPECTS OF THE EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO,
THE FOLLOWING CLAIMS:

 

(i)  ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF
CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND
FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR
INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND
DEFAMATION.

 

(ii)  ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL
STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF
1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT,
THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, et
seq;

 

(iii)  ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

 

16.    Authority.    The Company represents and warrants that the undersigned
has the authority to act on behalf of the Company and to bind the Company and
all who may claim through it to the terms and conditions of this Agreement.
Executive represents and warrants that he has the capacity to act on his own
behalf and on behalf of all who might claim through him to bind them to the
terms and conditions of this Agreement.

 

17.    No Representations.    Each party represents that it has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.

 

-5-



--------------------------------------------------------------------------------

 

18.    Severability.    In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.

 

19.    Entire Agreement.    This Agreement, along with the previously executed
Employment, Confidential Information, Invention Assignment and Arbitration
Agreement and any applicable stock option agreements and restricted stock award
agreements (as modified in Section 3 above), represent the entire agreement and
understanding between the Company and Executive concerning Executive’s
employment transition and eventual separation from the Company, and supersedes,
replaces and fully discharges all obligations under any and all prior agreements
and understandings concerning Executive’s relationship with the Company and his
compensation by the Company.

 

20.    No Oral Modification.    This Agreement may only be amended in writing
signed by Executive and the Company’s Chief Executive Officer.

 

21.    Effective Date.    This Agreement will become effective after it has been
signed by both Parties and after seven days have passed since Executive signed
the Agreement.

 

22.    Cooperation with the Company.    Executive agrees to cooperate fully with
the Company, including but not limited to, responding to reasonable requests
from the Company’s Chief Executive Officer, Chief Financial Officer or the
Company’s legal counsel in connection with any and all existing or future
litigation related to the Company. Executive also agrees to furnish upon
reasonable request, information necessary in order to assist the Company in
meeting the Company’s reporting requirements and Executive’s continuing Section
16 reporting obligations on a timely manner and as prescribed by the then
current SEC and/or Nasdaq rules. Executive understands that he remains subject
to the SEC and Nasdaq prohibitions on insider trading even after the Effective
Date of this Agreement.

 

23.    Counterparts.    This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

24.    Voluntary Execution of Agreement.    This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:

 

(a)    They have read this Agreement;

 

(b)    They have been represented in the negotiation and execution of this
Agreement by legal counsel of their own choice or that they have voluntarily
declined to seek such counsel;

 

(c)    They understand the terms and consequences of this Agreement and of the
releases it contains;

 

(d)    They are fully aware of the legal and binding effect of this Agreement.

 

-6-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement.

 

Avanex Corporation

     

Executive

By:

 

/S/    WALTER ALESSANDRINI        

     

/S/    PAUL ENGLE         

   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   

Walter Alessandrini, Chairman

     

Paul Engle

Date:  November 18, 2002

     

Date:  November 18, 2002

 

-7-